                                             ----                  - -
                                                                    ....        --...__    __            ---
                                           COMPLAINT/REMOVAL DISMISSAL
                                                        United States District Court
                                                       Southern District of New York

Mag. Judge Dkt. No.           J    9- fYYJ - )3 8g                                                           1-\ ~ -f),D
                                                                                                    Date_ _ _ _ _ _ _ _ __

            USAONo.           9:-Ql9 Roo \9 l
The Government res~ectfully requests the Court to dismiss without prejudice the                          ~    omplaint _ _Removal
Proceedings in

United States V.     -~
                      - e~s_u_"s~ S~°'-_Y\_~-~-e~]___________
The Complaint/Rtde 40 hffidtt.:it was filed on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   h.s.         Marshals please withdraw warrant.
                                                                                        ASSISTANT        UNITED STATES ATTORNEY

                                                                                        (Print name)
SO ORDERED:



UNITED STAT~                                                                            DATE



Distribution:    White •   Court      Yellow •   U .S . Marshals           Green •   Pretrial Services         Pink •   AUSA Copy
